 

 

Case 2:18-cv-00928-|\/|.]P Document 78 Filed 10/03/18 Page 1 of 4
Case 2:18-cv-00928-MJP Document 77 Filed 10/01/18 Page 1 of 4

The Honorable Marsha J. Pechman

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

YOLANY PADILLA, on behalf of herself and her 6-year-old
son J.A.; IBIS GUZMAN, on behalf of herself and her No. 2:18-cv-928 MJP
5-year-old son R.G.; BLANCA ORANTES, on behalf of
herself and her 8-year-old son A.M.; BALTAZAR

VASQUEZ, on behalf of himself; JOINT STIPULATION

Plaintiffs-Petitioners, AND [_
v. ORDER REGARDING

MOTION FOR
U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT PRELIMINARY
(“ICE”); U.S. DEPARTMENT OF HOMELAND INJUNCTION BRIEFING
SECURITY (“DHS”); U.S. CUSTOMS AND BORDER SCHEDULE
PROTECTION (“CBP”); U.S. CITIZENSHIP AND
IMMIGRATION SERVICES (“USCIS”); EXECUTIVE
OFFICE FOR IMMIGRATION REVIEW (“EOIR”); NOTE ON MOTION
THOMAS HOMAN, Acting Director of ICE; KIRSTJEN CALENDAR: OCToBER
NIELSEN, Secretary of DHS; KEVIN K. McALEENAN, l, 2018.

'Acting Commissioner of CBP; L. FRANCIS CISSNA,
Director of USCIS; MARC J. MOORE, Seattle Field Offlce
Director, ICE, JEFFERSON BEAUREGARD
SESSIONS III, United States Attomey General; LOWELL
CLARK, Warden of the Northwest Detention Center in
Tacoma, Washington; CHARLES INGRAM, Warden of the
Federal Detention Center in SeaTac, Washington; DAVID
SHINN, warden of the Federal Correctional Institute in
Victorville, California; JAMES JANECKA, warden of the
Adelanto Detention Facility;

 

Defendants-Respondents.

Pursuant to Local Civil Rules 7(d)(l) and lO(g), Plaintiffs and Defendants hereby stipulate
and jointly move the Court for an Order revising the schedule for the filing of Defendants’ response
in opposition to Plaintiffs’ motion for preliminary injunction, and Plaintiffs’ reply in support of
their motion.

Currently Defendants’ response to Plaintiffs’ motion for preliminary injunction is due

October 8, 2018, which is the Columbus Day holiday, and Plaintiffs’ reply is October 12, 2018.

JOINT sTIPULATIoN AND_ U.s. Depanment ofJustice, civil Division
ORDER REGARDING MOTION FOR Office of Immigration Litigation, District Court Section
PRELIMINARY INIUNCTION BRIEFING PO Box 868, Ben Franklin Station
SCHEDULE - 1 Washington, DC 20044

CAsE No. 2:18-cv-928 MJP T€lephone (202) 616-4458

 

 

U\-|>L»~)N

\OOO\IO'\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 2:18-cv-00928-|\/|.]P Document 78 F_i|ed 10/03/18 Page 2 of 4
Case 2218-cv-00928-MJP Document 77 Fl|ed 10/01/18 Page 2 of 4

After consultation between the parties’ counsel, the parties stipulate to an extension until October
17, 2018, for Defendants to file their response to Plaintiffs’ motion, and an extension until October
26, 2018, for Plaintiffs’ to file their reply in support of their motion. Plaintiffs will re-note their
motion for October 26, 2018.

The reason for this stipulation is to allow both sides sufficient time to brief these important

issues thoroughly for the Court. This requested extension will not impact any other deadlines in

the case.

RESPECTFULLY SUBMITTED this lst day of October, 2018.

s/ Matt Adams
Matt Adams, WSBA No. 28287
Email: matt@nwirp.org

Glenda M. Aldana Madrid, WSBA No. 46987

Email: glenda@nwirp.org

Leila Kang, WSBA No. 48048
Email: leila@nwirp.org

NORTHWEST IMMIGRANT
RIGHTS PROIECT

615 Second Avenue, Suite 400
Seattle, WA 98104

Telephone: (206) 957-8611
Facsimile: (206) 587-4025
Attorneysfor Plaintiffs-Petitioners

JOSEPH. H. HUNT
Assistant Attorney General
Civil Division

WILLIAM C. PEACHEY
Director, District Court Section
Office of Immigration Litigation

EREZ REUVENI

Assistant Director, District Court Section
foice of Immigration Litigation

JolNT sTIPULATION AND m

Kristin Macleod-Ball*
Trina Realmuto*

AMERICAN IMMIGRATION COUNCIL
100 Summer Street, 23rd Floor

Boston, MA 02110

(857) 305-3600
trealmuto@immcouncil.org
kmacleod-ball@immcouncil.org

*Admitted pro hac vice

Attorneysfor Plaintijj{s-Petitioners

/s/ Lauren C. Bz'ngham
LAUREN C. BINGHAM, Fl. Bar #105745

Trial Attorney, District Court Section~
Offlce of Immigration Litigation
Civil Division

P.O. Box 868, Ben Franklin Station
Washington, DC 20044

(202) 616-4458; (202) 305-7000 (fax)
lauren.c.bingham@usdoj.gov

Attorneys for Defendants-Respondents

 

 

U.S. Department of Justice, Civil Division

Office of Immigration Litigation, District Court Section
PO Box 868, Ben Franklin Station

Washington, DC 20044

Telephone (202) 616-445 8

ORDER REGARDING MOTION FOR
PRELIMINARY INJUNCTION BRIEFING
SCHEDULE - 2

CASE NO. 2:18-cv-928 MJP

 

Case 2:18-cv-00928-|\/|.]P Document 78 F_i|ed 10/03/18 Page 3 of 4
Case 2:18-cv-00928-l\/|JP Document 77 Filed 10/01/18 Page 3 of 4

[PRLR§:D] oRDER

Based on the foregoing stipulation of the parties, IT IS SO ORDERED. Defendants’

response to Plaintiffs’ motion for preliminary injunction will be due October 17, 2018. Plaintiffs’

reply to their motion for preliminary injunction will be due October 26, 2018, and their motion

will be noted for that date.

DATEDihiS'~? day of ix

W/

THE HONORABL MARSHA J. PECHMAN
UNITED STATES ISTRICT JUDGE

 

JOINT sTIPULATIoN AND_ U.s. Deparimem ofJusiice, civil Division
ORDER REGARDING MOTION FOR Office of Immigration Litigation, District Court Section
PRELIMINARY lNJUNCTION BRIEFING PO Box 868, Ben Franklin Station
SCHEDULE - 3 Washington, DC 20044

CASE No. 2;18-cv-928 MJP Telephone (202) 616-4458

 

 

 

 

L)Jl\)

LJ\

\QOC\IO'\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

 

Case 2:18-cv-00928-|\/|.]P Document 78 Filed 10/08/18 Page 4 of 4
Case 2:18-cv-00928-|\/|JP Document 77 Filed 10/01/18 Page 4 of 4

CERTIFICATE OF SERVICE
1 hereby certify that on October 1, 2018, I had the foregoing electronically filed with the
Clerk of the Court using the CM/ECF system, which will send notification of such filing to those
attorneys of record registered on the CM/ECF system. All other parties (if any) shall be served in

accordance with the Federal Rules of Civil Procedure.

/S/ Lauren C. Bingham
LAUREN C. BINGHAM, Fl. Bar #105745

Trial Attorney, District Court Section
Office of` Immigration Litigation
Civil Division

P.O. Box 868, Ben Franklin Station
Washington, DC 20044

(202) 616-4458; (202) 305-7000 (fax)
lauren.c.bingham@usdoi.gov

Attorney for Defendants

JOINT STIPULATION AND [PROPOSEDI U.S. Department of Justice, Civil Division

ORDER REGARDING MOTION FOR Office of Immigration Litigation, District Court Section
PRELIMINARY INJUNCTION BRIEFlNG PO Box 868, Ben Franklin Station
SCHEDULE - 4 Washington, DC 20044

CASE No. 2;18-cv-928 MJP Telephone (202) 616-4458

 

